Citation Nr: 1040847	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  06-36 962	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right tarsal tunnel 
syndrome (claimed as numbness of the right ankle and foot).

2.  Entitlement to service connection for left tarsal tunnel 
syndrome (claimed as numbness of the left ankle and foot).

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to restoration of service connection for 
radiculopathy of the right lower extremity as the residual of 
hemilaminectomy at the level of the 5th lumbar vertebra and 1st 
sacral segment.

6.  Entitlement to service connection for chronic fatigue, 
claimed as due to medications and lack of sleep associated with 
service-connected disabilities.

7.  Entitlement to an increased rating for the postoperative 
residuals of hemilaminectomy at the level of the 5th lumbar 
vertebra and 1st sacral segment, evaluated as 40 percent 
disabling prior to February 1, 2007; 20 percent disabling from 
February 1, 2007 to August 28, 2009; and 40 percent disabling 
thereafter.

8.  Entitlement to an evaluation in excess of 30 percent for 
bronchial asthma.

9.  Entitlement to an increased rating for right great toe hallux 
limitus, status post dislocation, evaluated as 10 percent 
disabling prior to August 3, 2009, and as 20 percent disabling 
thereafter.

10.  Entitlement to an increased rating for left great toe hallux 
limitus, evaluated as noncompensably disabling prior to August 3, 
2009, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from February 1985 to 
November 2001, with additional unverified service of two years, 
nine months, and twenty-nine days.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of various decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

FINDING OF FACT

On September 21, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through his authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2010).  In the 
present case, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations  of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


